Citation Nr: 9933868	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  98-01 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to service connection for an asbestos related 
lung disorder. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION


The veteran's active military service extended from August 
1945 to August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That rating decision denied service 
connection for asbestosis.


FINDINGS OF FACT

1.  A January 1997 private medical examination report shows a 
diagnosis of asbestosis.  

2.  Service records reveal that the veteran served in the 
Navy during World War II; he has testified that during his 
Navy service he was exposed to asbestos.

3.  The January 1997 private medical report relates the 
veteran's lung disease to asbestos exposure.  


CONCLUSION OF LAW

The claim of entitlement to service connection for an 
asbestos related lung disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The veteran has provided private medical evidence showing a 
diagnosis of asbestosis and relating the disorder to asbestos 
exposure.  The veteran has testified that he was exposed to 
asbestos during his active service in the Navy.  The service 
department records obtained are not inconsistent with the 
veteran's assertions of asbestos exposure aboard a Navy ship 
during World War II.  

The veteran's claim must be plausible for it to be well 
grounded.  In this case he has submitted evidence which makes 
his claim plausible.  As such, the Board finds that the 
veteran's claim for service connection for an asbestos 
related lung disorder is well grounded.  


ORDER

The claim of entitlement to service connection for an 
asbestos related lung disorder is well grounded.  To this 
extent only, the appeal is granted.


REMAND

A well-grounded claim is one which is plausible and is 
meritorious on its own or capable of substantiation.  It need 
not be conclusive, but only plausible.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  As noted above, the veteran's claim 
for service connection for an asbestos related lung disorder 
in this case is shown to be well grounded, but the duty to 
assist him in its development have not yet been fulfilled.  

In the present case there is genuine ambiguity as to whether 
or not the veteran has a current asbestos related lung 
disorder as he claims.  The Board has found that the veteran 
has submitted evidence of a current asbestos related lung 
disorder for the purposes of establishing a well grounded 
claim.  However, with respect to adjudication of the 
veteran's claim on the merits, there is conflicting medical 
evidence with respect to the presence, or absence, of a 
current asbestos related lung.  The veteran's representative 
has requested that the Board forward the case for a medical 
expert to review and render an opinion.  While the Board 
believes that this is prudent, additional evidence must be 
associated with the claims file before it is sent for expert 
review.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The veteran should be asked to 
execute the proper authorizations.  Then 
the RO should attempt to obtain the 
actual x-ray films from the private x-ray 
examinations of the veteran conducted in 
March 1991 and November 1997.  If 
obtained, the actual x-ray films should 
be associated with the veteran's claims 
file.  

2.  The RO should obtain the actual x-ray 
films from the February 1997 chest x-ray 
conducted at VAMC Fort Roots, and the 
March 1998 chest x-ray conducted at John 
J. McClellan Memorial Veteran's Hospital.

3.  The RO should obtain the actual film 
of the chest CT of the veteran conducted 
in March 1998 at John J. McClellan 
Memorial Veteran's Hospital.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Further adjudication of the question involving entitlement to 
service connection for an asbestos related lung disorder will 
be postponed until the remand action is completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals







